DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Claar et al. (5,855,955) in view of Smiley (3,019,128), and Feng et al. (2014/0224958).  Claar teaches a method for providing an encapsulating coating atop a graphite body, wherein the coating is formed by depositing a metal on top of the graphite body and reacted with the carbon to form a carbide layer (col. 8 lines 51-59).  Claar also teaches the metal can be titanium. In an example, Claar teaches depositing titanium metal on a graphite body to form a titanium carbide region atop the carbon body (col. 10 lines 15-21, col. 21 lines 36-42).  Claar teaches the coating has a composition that includes non-stoichiometric compositions, resulting in a gradient composition in the coating (col. 18 lines 17-30).  Claar further teaches the graphite body can be a fine graphite mold body having one or more mold features, such as a spherical void, a cylindrical void and a frustroconical void (col. 36 lines 40-55); thus providing for an encapsulated graphite mold body.  Claar teaches the encapsulated graphite mold body can expect to have a surface roughness of less than 15 micron deviation from the average surface plane, since the both the graphite surface before and after coating have a surface roughness of less than a micron, i.e. 13.1 microinch = 0.33 µm, 2.1 microinch = 0.05 µm (table VI, col. 41 lines 10-38).
Claar also teaches the encapsulated graphite body can comprise of multiple regions of coating, (col. 11 lines 11-19), but does not specify a titanium layer and a titanium oxide layer.  Like Claar, Smiley teaches it is well known to coat carbonaceous materials with a metal carbide coating, such as titanium carbide (col. 1 lines 60-67).  Smiley further teaches such metal carbide coatings are not favorable under high temperatures, because of the carbon present in the coating, which results in oxidation, erosion, pitting, exposure of the article underneath, and potential peeling of the coating (col. 2 lines 1-7). Thus, Smiley suggests applying a layer of metal and metal oxide on the metal carbide coating to protect it from oxidation and erosion at high temperatures (col. 2 lines 23-40). Smiley specifies the metal used includes titanium (col. 3 lines 1-6).  Smiley demonstrates the graphite body has a metal carbide region atop of the graphite body, a metal region atop the metal carbide region, and a metal oxide region atop the metal region (figure 1, col. 3 lines 15-25).  Thus, when employing a metal such as titanium, successive regions of titanium carbide, titanium metal, and titanium oxide region would be formed atop the graphite body.  Smiley teaches the metal and metal oxide regions is extremely refractory and resistant to erosion (col. 5 lines 8-10). This is further made evident by Feng, who teaches a mold for shaping glass, the mold comprising titanium oxide as the outermost layer (the glass contacting layer).  Feng teaches the outermost layer being titanium oxide helps extend the service life of the coating on the mold, as it prevents glass sticking when molding glass, as well as glass scuffing of the coated mold, staining, and pitting ([0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided a titanium metal region on top of the titanium carbide, and a titanium oxide region on top of the titanium region, to the coating of Claar as it prevents oxidation and erosion of the titanium carbide region of the coating on the mold of Claar, as well as glass sticking, as taught by Feng, especially if the mold is to be used for glass molding. Although the use of the mold of Claar is not specific on molding glass, it would be obvious to expect such as mold to be capable of molding glass as it comprises a high refractory material capable of withstanding high temperatures and preventing glass sticking.
Furthermore, one skilled in the art would expect the thermal expansion of the coating and the thermal expansion of the graphite mold body to be within 1 part per million/°C, as the combined prior art teaches the same materials for the mold, such as the fine grained graphite mold body of and the titanium carbide coating of Claar.
Regarding claim 2, Claar teaches the graphite body can comprise of Grade AXZ 5Q graphite (col. 20 lines 56-57), which has a grain size of 5 µm, as made evident from Entegris (AXF-5Q Graphite by Entegris Poco materials, https://poco.entegris.com/en/home/products/premium-graphite/industrial-grades/axf5q.html). 
Regarding claim 52, Claar teaches the metal is deposited by evaporation of a metal source material (col. 20 lines 50-55, col. 21 lines 23-26, 40-43).
Regarding claim 53, Claar teaches a titanium carbine region that is in direct contact with the graphite mold body (figures 2A-2B, col. 10 lines 15-21).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Claar et al. (5,855,955) in view of Smiley (3,019,128) and Feng et al. (2014/0224958).  Claar teaches a method for providing an encapsulating coating atop a graphite body, wherein the coating is formed by depositing a metal on top of the graphite body and reacted with the carbon to form a carbide layer (col. 8 lines 51-59).  Claar also teaches the metal can be titanium. In an example, Claar teaches depositing titanium metal on a graphite body to form a titanium carbide region in contact with and atop the graphite body (col. 10 lines 15-21, col. 21 lines 36-42).  Claar further teaches the graphite body can be a fine graphite mold body having one or more mold features, such as a spherical void, a cylindrical void and a frustroconical void (col. 36 lines 40-55); thus providing for an encapsulated graphite mold body.  
Claar also teaches the encapsulated graphite body can comprise of multiple regions of coating, (col. 11 lines 11-19), but does not specify a titanium oxide layer.  Like Claar, Smiley teaches it is well known to coat carbonaceous materials with a metal carbide coating, such as titanium carbide (col. 1 lines 60-67).  Smiley further teaches such metal carbide coatings are not favorable under high temperatures, because of the carbon present in the coating, which results in oxidation, erosion, pitting, exposure of the article underneath, and potential peeling of the coating (col. 2 lines 1-7). Thus, Smiley suggests applying a surface layer of metal oxide on the metal carbide coating to protect it from oxidation and erosion at high temperatures (col. 2 lines 23-40). Smiley specifies the metal used includes titanium (col. 3 lines 1-6).  Smiley teaches the metal oxide region is extremely refractory and resistant to erosion (col. 5 lines 8-10). This is further made evident by Feng, who teaches a mold for shaping glass, the mold comprising titanium oxide as the outermost layer (the glass contacting layer).  Feng teaches the outermost layer being titanium oxide helps extend the service life of the coating on the mold, as it prevents glass sticking when molding glass, as well as glass scuffing of the coated mold, staining, and pitting ([0022]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further provided a titanium oxide region (as the glass contacting surface) on top of the titanium carbide layer of the mold of Claar as it prevents oxidation and erosion of the titanium carbide region of the coating on the mold of Claar, as well as glass sticking, as taught by Feng, especially if the mold is to be used for glass molding. 
Response to Arguments
The 112 rejections were withdrawn due to applicant’s amendments to the claims.
However, applicant's arguments, filed July 22, 2022, regarding the rejection of claim 1 under Claar, Smiley, and Feng were not persuasive.  Applicant argues Smiley is non-analogous art because it relates to coating carbonaceous articles which are highly resistant to oxidation and erosion at high temperature” and provides an example of coating a rocket nozzle.  The Examiner disagrees because both Claar and Smiley teaches carbonaceous bodies coated with a layer of titanium carbide, both use the carbonaceous bodies at high temperatures and both are concern about resistance to oxidation and erosion at high temperatures. Although the bodies have different applications, i.e. molding vs nozzle, both articles comprise similar base and coating. The two are analogous art because they are structurally similar.
Applicant also argues Smiler is not reasonably pertinent to the problem that was a concern of the present application. Applicant notes the concern is glass sticking and damage to the mold and glass. In response, applicant also discloses a concern is resistance to oxidation at the mold surface (i.e. when used for molding glass) in [0056]. Since Smiley is similarly concerned with providing a graphite body that is resistant to oxidation and erosion, it is reasonably pertinent to the problem that was a concern to the applicant. Thus, Smiley is analogous art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741